Citation Nr: 1624193	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  11-20 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Veterans Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred at Shands Jacksonville Hospital on March 1, 2011, through March 2, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel






INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 administrative decision issued by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Jacksonville, Florida.

The record before the Board consists of the Veteran's paper claims file and electronic records included within Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  From March 1, 2011, to March 2, 2011, the Veteran required emergency medical treatment at Shands Jacksonville Hospital for acute shortness of breath; he is not service-connected for any disability; and there is no indication that a VA facility was available to provide the required emergency treatment.

2.  The Veteran was enrolled in the VA Health Care System as of March 1, 2011, and had received treatment at a VA treatment facility during the 24 months preceding that date.

3.  The Veteran is financially liable to the provider for the expenses incurred at Shands Jacksonville Hospital from March 1 to March 2, 2011.  

4.  The Veteran has no coverage under a health-plan contract for payment of or reimbursement for the costs of the treatment he received from March 1 to March 2, 2011.

5.  The Veteran has no remedy against a third party for payment of all or part of the costs of the treatment he received on March 1 and March 2, 2011.

6.  The Veteran is not eligible for reimbursement pursuant to 38 U.S.C.A. 1728 (West 2014) for the treatment he received from March 1, 2011, to March 2, 2011.


CONCLUSION OF LAW

The criteria have been met for payment of or reimbursement for unauthorized medical expenses incurred at Florida Hospital on September 19, 2013. 38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. §§ 17.1000 -08 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Payment of or reimbursement for unauthorized medical expenses may be made pursuant to 38 U.S.C.A. § 1725 (West 2014).  To be eligible for payment, all of the following criteria must be met:

(a)  The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d)  At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e)  The veteran is financially liable to the provider of emergency treatment for that treatment;

(f)  The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g)  If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(h)  The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.

38 C.F.R. § 17.1002 (2015).
Factual Background and Analysis

The Veteran seeks reimbursement for or payment of medical expenses incurred for emergency medical treatment he received at Shands Jacksonville Hospital on March 1 to March 2, 2011, for shortness of breath.  He essentially maintains that his respiratory condition was of an emergent nature and that a VA medical facility was not feasibly available at that time.

Evidence of record indicates that on March 1, 2011, the Veteran called 911 for emergency medical services and complained of being short of breath when lying down and of having experienced a shortness of breath for two days.  He was transported to Shands Jacksonville Hospital at approximately 2:00am.  At the time of his admission, he was noted to have experienced acute shortness of breath, fever, and a cough with chest pain and sputum production for two days, symptoms which had reportedly increased since their onset.  An emergency department record notes the Veteran's history of chronic obstructive pulmonary disease and reflects the initial examiner's impression that the Veteran's condition was considered an emergency due to "severe pain/acute onset of symptoms" and "threat to patient or fetus."  A summary record of the Veteran's hospital treatment further notes that the Veteran was very dehydrated and had decreased breath sounds in both lungs at that time of initial treatment.  The Veteran underwent physical and diagnostic tests and received treatment for his symptoms.  Additional records reflect diagnoses of sepsis, sepsis inflammatory response syndrome, and pneumonia and indicate that his condition had improved at the time of his discharge on March 2, 2011.    

The Veteran essentially maintains that he first experienced respiratory symptomatology which he believed was a chest cold approximately two days prior to his emergency medical treatment (on a Saturday).  Reportedly, he initially treated his symptoms with over the counter medication.  He relays that he is unable to drive due to blindness and that his wife was not available to take him to a VAMC for treatment the following Monday (presumably February 28, 2011) because she worked until 5:30 pm, after the facility was closed.  According to the Veteran, his wife planned to take him to a VAMC the following day, on March 1, 2011.  However, he claims that on that date, around midnight, he was unable to breathe and experienced increased difficulty when he moved or walked.  His wife then called 911 because she feared she would not be able to drive the Veteran to a hospital in time before his condition worsened.  The Veteran relays his belief that this was the right course of action given the circumstances and severity of his symptoms.  In further support of this contention, he highlights that a VAMC phone message instructs callers to dial 911 in the case of an emergency.

The Board agrees and finds that the evidence of record supports a finding that the Veteran is entitled to payment of or reimbursement for the expenses incurred at Shands Jacksonville Hospital from March 1 to March 2, 2011.

The Veteran credibly testified that his respiratory symptomatology worsened on March 1, 2011, and was of such a severity that he was unable to breathe.  Due to the nature and severity of his symptoms, a prudent layperson would have also believed that a delay in seeking immediate medical treatment under such circumstances would have been hazardous to life or health.  Notably, the March 1, 2011, emergency room physician deemed the Veteran's condition as an "emergency" at the time he initially presented for treatment.  Additionally, the evidence shows that the Veteran was enrolled in the VA Health Care system at the time the subject medical care was rendered.  Further, the evidence shows that Veteran is financially liable to the provider for the subject medical care, has no coverage under a health-plan contact for payment or reimbursement for the subject treatment, has no remedy against a third party for payment of all or part of the costs of the subject medical care, and is not eligible for reimbursement pursuant to 38 U.S.C.A. 1728 for the date at issue.  Based on the foregoing, the Board concludes that the Veteran is entitled to payment of or reimbursement for unauthorized medical expenses incurred at Shands Jacksonville Hospital from March 1, 2011, to March 2, 2011.       








ORDER

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred at Shands Jacksonville Hospital from March 1, 2011, to March 2, 2011, is granted.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


